DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.									As to claim 1, the limitation “5 at% or more” lacks an upper limit. It is not clear whether the Cu concentration can be 31 at% when the Ti concentration is 70 at%, which exceeds 100 at%. Further, it is not clear what “element MAP” is directed, especially in view of the capitalized “MAP”. Lastly, it is not clear what “using EPMA” is directed to. It is not clear what “EPMA” is directed to and whether “using” is an intended use limitation that does not provide any additional structure/physical element. Although the Specification appears to disclose the “EPMA” is an examination/observation mechanism and shown in FIG. 12 of the Drawings, it is not clear how such an observation of a particular portion can define the claimed body because it is not clear whether such an observation is only limited to that particular portion and is not observed in another portion and it is also not clear what parameters/conditions/calibrations are predetermined to observe the claimed regions. Thus, the limitation renders the claims indefinite and clarification is required. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5725061 B2 to Nagamoto et al. (“Nagamoto”) in view of U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”), WO 2017/213207 A1 to Kishimoto (“Kishimoto”) (EP 3 471 517 A1 as English Equivalent), and WO 2016/031754 A1 to Nagamoto et al. (“Nagamoto/Terasaki”) (U.S. Patent Application Publication No. 2017/0271238 A1 to Terasaki et al. as English Equivalent).											As to claim 1, although Nagamoto discloses a copper/titanium/aluminum bonded body in which a copper member (13B) made of copper or a copper alloy and an aluminum member (13A) made of aluminum or an aluminum alloy are bonded via a titanium layer (15) (See Fig. 1, Fig. 2, Fig. 3, Fig. 5, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0031, ¶ 0042), Nagamoto does not further disclose wherein an intermetallic compound containing Cu and Ti and an intermetallic compound unformed part which is a part free of formation of the intermetallic compound are formed at a bonded interface of the copper member and the titanium layer, a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 4 μm or more and 20 μm or less in the bonding interface of the copper member and the titanium layer, a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface, the length Li is a region between intermetallic compound phases at the bonded interface, and the intermetallic compound phases are regions, where the Cu concentration is 5 at% or more and the Ti concentration is 16 at% or more and 70 at% or less, in an element MAP of Cu and Ti of a region including the bonded interface of the copper member and the titanium layer using EPMA.												However, Nagamoto does disclose Ti atoms are diffused in the copper member (13B) (See Fig. 5, ¶ 0042). Further, Terasaki does disclose wherein an intermetallic compound (16) containing Cu and Ti such as CuTi2 using EPMA of a length of 40 μm is formed at a bonded interface of the copper member (12) and the titanium layer (15) (See Fig. 1, Fig. 3, Fig. 11, Fig. 14, ¶ 0003, ¶ 0004, ¶ 0014, ¶ 0016, ¶ 0052, ¶ 0058, ¶ 0159, ¶ 0183).											Kishimoto does disclose wherein an intermetallic compound (¶ 0018) containing Cu and Ti and an intermetallic compound unformed part (not l1/l2) which is a part free of formation of the intermetallic compound (¶ 0018) are formed at a bonded interface, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part (not l1/l2) along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface, the length Li is a region between intermetallic compound phases at the bonded interface (See Fig. 1, ¶ 0018, ¶ 0027, ¶ 0028, ¶ 0030).												Lastly, Nagamoto/Terasaki discloses the intermetallic compound phases are regions, where the Cu concentration is 5 at% or more and the Ti concentration is 16 at% or more and 70 at% or less, in an element MAP of Cu and Ti of a region including the bonded interface of the copper member and the titanium layer using EPMA (See ¶ 0129, ¶ 0130, ¶ 0138) (Notes: the intermetallic compound is between copper and titanium such that when the titanium concentration is 19 at% to 67 at%, the rest is the copper concentration that is at 5 at% or more).							In view of the teachings of Nagamoto, Terasaki, Kishimoto, and Nagamoto/Terasaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagamoto to have wherein an intermetallic compound containing Cu and Ti and an intermetallic compound unformed part which is a part free of formation of the intermetallic compound are formed at a bonded interface of the copper member and the titanium layer, a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 4 μm or more and 20 μm or less in the bonding interface of the copper member and the titanium layer, a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface, the length Li is a region between intermetallic compound phases at the bonded interface, and the intermetallic compound phases are regions, where the Cu concentration is 5 at% or more and the Ti concentration is 16 at% or more and 70 at% or less, in an element MAP of Cu and Ti of a region including the bonded interface of the copper member and the titanium layer using EPMA because Nagamoto already teaches the Ti atoms are diffused in the copper member, where such a diffusion forms the intermetallic compound to enhance the bonding between the copper member and the titanium layer (See Nagamoto ¶ 0042 and Terasaki ¶ 0014, ¶ 0016). Further,  Terasaki and Kishimoto teach it would have been preferred to have a high ratio of the bonding part with the intermetallic compound to the bonding area such that it would have been obvious to have and a maximum value of a length Li of the intermetallic compound unformed part along the bonded interface is 4 μm or more and 20 μm or less in the bonding interface of the copper member and the titanium layer, and a ratio ∑Li/∑L0 is 0.16 or less, ∑Li being a total length of the intermetallic compound unformed part along the bonded interface and of L0 being a total length of the bonded interface along the bonded interface to secure bondability and durability, where the unformed part is observed in a particular region such that 12% of 40 μm is 4.8 μm (See Terasak ¶ 0159 and Kishimoto Fig. 1, ¶ 0027, ¶ 0028, ¶ 0030). Lastly, having the intermetallic compound phases are regions, where the Cu concentration is 5 at% or more and the Ti concentration is 16 at% or more and 70 at% or less, in an element MAP of Cu and Ti of a region including the bonded interface of the copper member and the titanium layer using EPMA provides a reliable bond between the copper member and the titanium layer (See Nagamoto/Terasaki ¶ 0138).									Further, the applicant also has not established the critical nature of the “4 μm or more and 20 μm or less and where the Cu concentration is 5 at% or more and the Ti concentration is 16 at% or more and 70 at% or less”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 											It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the length of the unformed part and the intermetallic compound phases to provide satisfactory bonded interface without peeling. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).							As to claim 4, Nagamoto discloses an insulating circuit substrate comprising: a ceramic substrate (11); a circuit layer (above 11) provided on one surface of the ceramic substrate (11); and a metal layer (below 11) provided on the other surface of the ceramic substrate (11), wherein the circuit layer (above 11) and the metal layer (below 11) are the copper/titanium/aluminum bonded body according to claim 1 (See Fig. 1).												As to claim 6, Nagamoto discloses a power module comprising: the insulating circuit substrate (11) according to claim 4; and a power semiconductor element (3) bonded to one surface side of the circuit layer (above 11) (See Fig. 1, ¶ 0031).			As to claim 8, Nagamoto in view of Terasaki discloses an LED module comprising: the insulating circuit substrate according to claim 4; and an LED element (¶ 0003) bonded to one surface side of the circuit layer (above 11) (See Terasaki Fig. 11. ¶ 0003, ¶ 0004, ¶ 0183).									As to claim 12, Nagamoto further discloses wherein the aluminum member (13A) and the titanium layer (15) and the titanium layer (15) and the copper member (13B) are solid phase diffusion bonded, respectively (See Fig. 5, ¶ 0027, ¶ 0028).			Further regarding claim 12, the limitation “are solid phase diffusion bonded” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
As to claim 13, Nagamoto further discloses wherein a AI-Ti-Si layer (16) is formed between the aluminum member (13A) and the titanium layer (15) (See Fig. 3, ¶ 0028, ¶ 0029).												As to claim 14, Nagamoto further discloses wherein a thickness of the Al-Ti-Si layer (16) is 0.5 μm or more and 10 μm or less (See Fig. 3, ¶ 0029).				As to claim 16, Nagamoto in view of Terasaki and Kishimoto further discloses wherein the ratio ∑Li/∑L0 is 0.05 or more (See Kishimoto ¶ 0028).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5725061 B2 to Nagamoto et al. (“Nagamoto”), U.S. Patent Application Publication No. 2016/0167170 A1 to Terasaki et al. (“Terasaki”), WO 2017/213207 A1 to Kishimoto (“Kishimoto”) (EP 3 471 517 A1 as English Equivalent), and WO 2016/031754 A1 to Nagamoto et al. (“Nagamoto/Terasaki”) (U.S. Patent Application Publication No. 2017/0271238 A1 to Terasaki et al. as English Equivalent) as applied to claim 4 above, and further in view of JP 2017-224656 A to Ito et al. (“Ito”). The teachings of Nagamoto, Terasaki, Kishimoto, and Nagamoto/Terasaki have been discussed above.						As to claim 10, although Nagamoto discloses the insulating circuit substrate according to claim 4 (See Fig. 1, Fig. 2, Fig. 3, Fig. 5), Nagamoto, Terasaki, Kishimoto, and Nagamoto/Terasaki do not further disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element bonded to one surface side of the circuit layer.								However, Ito does disclose a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element (TECHNICAL- FIELD) bonded to one surface side of the circuit layer (See Description).		In view of the teaching of Ito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagamoto to have a thermoelectric module comprising: the insulating circuit substrate according to claim 4; and a thermoelectric element bonded to one surface side of the circuit layer because the thermoelectric element requiring optimal heat dissipation disposed on the insulating circuit substrate can achieve satisfactory performance through the insulating circuit substrate (See Description).			

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Sasaki et al. (US 2013/0043594 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815